10

11

12

13

14

16
17
18
19
20
21

22

Case 2:18-cv-00086-BHS Document 126 Filed 09/13/19 Page 1 of 2

ORGINAL

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
BLAINE WILMOTTE and MADISON CASE NO. C18-0086BHS
WILMOTTE,
VERDICT FORM

Plaintiffs,
V.

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a AMTRAK

Defendant.

DALE SKYLLINGSTAD, CASE NO. C18-0648BHS

Plaintiff,
Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a AMTRAK,

Defendant

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00086-BHS Document 126 Filed 09/13/19 Page 2 of 2

We, the jury, answer the questions submitted by the Court as follows:

QUESTION 1: What do you find to be Dale Skyllingstad’s damages:
Past and Future Economic Damages $_ 750,000

Past and Future Non-Economic Damages $_ 7,000,000

QUESTION 2: What do you find to be Blaine Wilmotte’s damages:
Past and Future Economic Damages $_i, 000, 006

Past and Future Non-Economic Damages $_6, 000, 000

QUESTION 3: What do you find to be Madison Wilmotte’s damages:

Past and Future Loss of Consortium Damages $ 4%, 000,000

Sign this verdict and notify Gretchen.

Soyteinher (3, 2019
Daté :

 
